Citation Nr: 1200853	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-37 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







REMAND

The Veteran served on active duty from June 1971 to June 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran has been diagnosed with a disorder of the right first metatarsophalangeal joint, variously characterized as gout or osteoarthritis.  He asserts that this disorder is the result of an incident in service when he tripped over a hose and injured his foot.  According to the Veteran, an X-ray taken at the time of the injury showed a chip in the bone of the right foot in the area of the first metatarsophalangeal joint.  

The available service treatment records reflect that the Veteran was treated for an injured right foot at the Regional Dispensary at Naval Station San Diego on January 16, 1975.  The foot was observed to be swollen, red and bruised both medially and laterally, with slight tenderness.  The note indicates that the Veteran had been treated at sick call 3 days prior, but no record of this visit is in the Veteran's service treatment records, nor are any X-ray studies of the Veteran's right foot.  

VA must make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  As such, the Board finds that remand is warranted to determine if additional service treatment records relating to the January 1975 right foot injury exist.  If so, these service treatment records should be associated with the claims file.

The Veteran received a VA examination of his right foot in October 2008; however, the examiner found that she could not opine as to the degree of likelihood that the Veteran's arthritis is the result of the January 1975 foot injury without X-ray studies contemporaneous with the injury.  Because the VA examiner identified additional evidentiary development that she believes would aid in arriving at a non-speculative opinion, remand is required so that these records may be obtained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

After the Veteran was last examined by VA, a private medical opinion from Dr. L.H. was received.  Dr. H. opined that the Veteran's current right foot disorder was the result of the in-service foot injury.  Dr. H. did not have the opportunity to review the claims folder before offering his opinion; thus, upon remand, the examiner should address Dr. H.'s findings in light of the evidence contained within the record.  In addition, there has been no attempt to gather Dr. H.'s treatment records, which may be pertinent to the Veteran's claim.  Because these records may be of use in deciding the claim, they should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Post-service treatment records from the VA Outpatient Patient Clinic (OPC) in Mount Vernon, Missouri, have been obtained dated from January 2006 to August 2007.  The Veteran has testified that he receives regular treatment at this facility and at the VA Medical Center (VAMC) in Fayetteville, Arkansas.  Thus, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  Request that the Veteran complete NA Form 13055, Request for Information Needed to Reconstruct Medical Data and NA Form 13075, Questionnaire About Military Service.  He should provide as much detail as he can about his active duty military service, and should discuss the January 1975 right foot injury in as much detail as possible.  He should include his full unit designation, the name and location of any facility where he was treated, the dates and length of his treatment, and any other information that may assist VA in locating relevant medical records.  

Once the information is received, forward it to the service department so that a search can be undertaken.  A specific request should be made to the dispensary at Naval Station San Diego for any records of the Veteran's treatment for a right foot injury in January 1975, including X-ray studies.  If the Veteran is able to identify any other facilities at which he was treated for his right foot injury, a request should also be made of those facilities for any records of his treatment.

2.  Contact the Fayetteville, Arkansas VAMC and the Mount Vernon, Missouri VA OPC, and request that all records of the Veteran's treatment at those facilities since August 2007 be provided for inclusion with the claims folder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained, notify the Veteran and give him opportunity to provide records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e)

3.  After obtaining any necessary authorization from the Veteran, contact Dr. L.H. and request that all records of the Veteran's treatment for a right foot disorder be provided for inclusion with the claims folder.  If such records are unavailable, a negative response should be requested and the Veteran should be provided with the opportunity to obtain the records.  

4.  After the aforementioned development has been completed, return the claims folder to the October 2008 VA physician who was identified as the "examining provider" on the examination report, if available.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's January 1975 right foot injury resulted in any current right foot disorder.  The examiner should explain his opinion, citing to the record and/or medical authority to support his view.  If the examiner's opinion conflicts with the November 2008 opinion of Dr L.H., the examiner should explain why the two differ.

If the examiner determines that he cannot provide an opinion on the issue without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

(If the previous examiner is no longer available, another examination should be scheduled, and the new examiner should take a detailed history, examine the Veteran, and address the questions set out above.)

5.  After the above has been completed, re-adjudicate the issue on appeal.  If the issue continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

